NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement, dated as of November 18, 2008, (this “Agreement”)
is entered into by and among Organic To Go Food Corporation, a Delaware
corporation (the “Company”), and W.Health L.P., a limited partnership organized
under the laws of the Bahamas (the “Investor”).
 
RECITALS
 
WHEREAS, on the terms and subject to the conditions set forth herein, the
Investor is willing to purchase from the Company, and the Company is willing to
sell to the Investor, a secured promissory note in the principal amount of
$3,000,000 in substantially the form attached hereto as Exhibit A hereto (the
“Note”); and
 
WHEREAS, in connection with the sale of the Note the Company shall enter into a
security agreement granting a security interest in all of the Company’s tangible
and intangible assets, including, but not limited to, the Company’s intellectual
property rights, to the Investor, in substantially the form attached hereto as
Exhibit B (the “Security Agreement”, and together with this Agreement and the
Note, the “Transaction Documents”); and the Security Agreement shall also secure
the repayment of that certain loan (principal and interest) made by the Investor
to the Company pursuant to a Note and Warrant Purchase Agreement, dated as of
June 1, 2008, by and between the Company and the Investor (the “Note and Warrant
Purchase Agreement”).
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1. The Note.
 
(a) Issuance of the Note. At the Closing (as defined below), the Company agrees
to issue and sell to the Investor, and, subject to all of the terms and
conditions hereof, the Investor agrees to purchase the Note
 
2. Procedure. 
 
(a) Delivery. The Closing (the “Closing”) shall occur within nine (9) Business
Days (as defined below) following the date of this Agreement (the “Closing
Date”). At the Closing, the Company will deliver to the Investor the Note
against receipt by the Company of $3,000,000 (the “Purchase Price”), in United
States dollars and in immediately available funds, by wire transfer to an
account designated in writing by the Company. The Note will be registered in the
Investor’s name in the Company’s records. “Business Day” means any day except
Saturday, Sunday and any day which is a federal legal holiday in the United
States or in Switzerland, or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Use of Proceeds. The proceeds of the sale and issuance of the Note shall be
used solely for general working capital approved by the Company’s Board of
Directors.
 
3. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Investor:
 
(a) Subsidiaries. The Company has no direct or indirect Subsidiaries (as defined
below) other than as specified in all reports required to be filed by it under
the Securities Act of 1933, as amended (the “Securities Act”), and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the
date hereof (or such shorter period as the Company was required by law to file
such reports) (the foregoing materials being collectively referred to herein as
the “SEC Reports”). Except as disclosed in Schedule 2(a), the Company owns,
directly or indirectly, all of the capital stock of each Subsidiary free and
clear of any and all Liens (as defined below), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights. “Lien”
means any lien, charge, encumbrance, security interest, right of first refusal
or other restrictions of any kind. “Subsidiary” means any “significant
subsidiary” as defined in Rule 1-02(w) of the Regulation S-X promulgated by the
Commission under the Exchange Act.
 
(b) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. “Material Adverse Effect”
means any of (i) a material and adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material and adverse effect
on the results of operations, assets, prospects, business or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) an adverse impairment to the Company’s ability to perform on a timely
basis its obligations under any Transaction Document (as defined below).
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) filings required by state securities laws, (ii)
filings required in accordance with Section 5(e), (iii) filings required
pursuant to the Security Agreement and (iv) those that have been made or
obtained prior to the date of this Agreement.
 
(f) Omitted
 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), reserved for issuance
under the Company’s various option and incentive plans, is specified in the SEC
Reports. Except as specified in the SEC Reports and as disclosed in Schedule
2(g), no securities of the Company are entitled to preemptive or similar rights,
and no Person (as defined below) has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents. Except as specified in
the SEC Reports and except as set forth on Schedule 2(g), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Note will not, immediately or with the passage of
time, obligate the Company or any Subsidiary to issue shares of Common Stock or
other securities to any Person (other than the Investor) and will not result in
a right of any holder of Company or Subsidiary securities to adjust the
exercise, conversion, exchange or reset price under such securities. “Person”
means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
(h) SEC Reports; Financial Statements. Except as set forth on Schedule 2(h), the
Company has filed all SEC Reports required to be filed by it on a timely basis
or has timely filed a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Since January 1, 2008, the Company has not received any material
correspondence from the SEC or any Trading Market (as defined below) concerning
the SEC Reports. The financial statements of the Company and any Subsidiary
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments. “Trading Market” means whichever of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or OTC Bulletin Board on which
the Common Stock is listed or quoted for trading on the date in question.
 
(i) Press Releases. The press releases disseminated by the Company since January
1, 2008, taken as a whole do not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made and when made, not misleading.
 
(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports and except as disclosed on Schedule 2(j), (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) neither the Company nor any Subsidiary
has entered into any material contract, agreement or other transaction that is
not in the ordinary course of business, (iii) neither the Company nor any
Subsidiary has incurred any liabilities or obligations (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice, (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the SEC, and
(C) liabilities not exceeding in the aggregate $200,000; (iv) neither the
Company nor any Subsidiary has altered its method of accounting or the identity
of its auditors, (v) neither the Company nor any Subsidiary has declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (vi) neither the Company nor any Subsidiary has issued
any equity securities to any officer, director or Affiliate (as defined below),
except pursuant to existing stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 144.
 
 
3

--------------------------------------------------------------------------------

 
 
(k) Litigation. Except as set forth on Schedule 2(k), there is no Action (as
defined below) which (i) adversely affects or challenges the legality, validity
or enforceability of any of the Transaction Documents or (ii) except as
specifically disclosed in the SEC Reports, could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor
any director or officer thereof (in his or her capacity as such), is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty, except
as specifically disclosed in the SEC Reports. There has not been, and to the
knowledge of the Company, there is not pending any investigation by the SEC
involving the Company, any Subsidiary or any current or former director or
officer of the Company (in his or her capacity as such). The SEC has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act. “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.
 
(l) Labor Relations. Except as set forth on Schedule 2(l), no material labor
dispute exists or, to the knowledge of the Company, is imminent with respect to
any of the employees of the Company or any Subsidiary.
 
(m) Compliance. Except as set forth on Schedule 2(m), neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Company is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Material Adverse Effect.
 
(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.
 
(o) Title to Assets. Except as set forth on Schedule 2(o), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to their respective businesses and good and
marketable title in all personal property owned by them that is material to
their respective businesses, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance, except as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(p) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Except as set forth on Schedule 2(p), neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person. Except as set forth in the SEC Reports, to the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.
 
(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company is the named beneficiary of a key-man
life insurance policy with respect to its Chief Executive Officer for a coverage
amount of no less than $1,000,000. The Company has a directors and officers
liability insurance policy with respect to the Company’s Board of Directors for
a coverage amount of no less than $5,000,000. The Company has no reason to
believe that it will not be able to renew its and the Subsidiaries’ existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with market for the Company’s and such Subsidiaries’ respective
lines of business.
 
 
4

--------------------------------------------------------------------------------

 
 
(r) Transactions With Affiliates and Employees. Except as set forth in or
otherwise not required to be disclosed in the SEC Reports, none of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
 
(s) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-K or 10-Q, as the case may be, is
being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures in accordance with Item
307 of Regulation S-K under the Exchange Act for the Company’s most recently
ended fiscal quarter or fiscal year-end (such date, the “Evaluation Date”). The
Company presented in its most recently filed Form 10-K or Form 10-Q the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 308T of Regulation
S-K under the Exchange Act) or, to the Company’s knowledge, in other factors
that could significantly affect the Company’s internal controls.
 
(t) Continuing Operations. Based on the financial condition of the Company and
each Subsidiary as of the Closing Date (and assuming that the Closing shall have
occurred), the Company and each Subsidiary shall have sufficient capital to
carry on its business through the Maturity Date (as defined in the Note) as now
conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
the Company and each Subsidiary, and projected capital requirements and capital
availability thereof.
 
(u) Certain Fees. Except as described in Schedule 2(u), no brokerage or finder’s
fees or commissions are or will be payable by the Company or any Subsidiary to
any broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Investor shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or commissions owed by the
Investor pursuant to written agreements executed by the Investor which fees or
commissions shall be the sole responsibility of the Investor) made by or on
behalf of other Person for fees of a type contemplated in this Section 3(u) that
may be due in connection with the transactions contemplated by this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(v) Certain Registration Matters. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 4, no registration under the
Securities Act is required for the offer and sale of the Note by the Company to
the Investor under the Transaction Documents. The Company is eligible to
register its Common Stock for resale by the Investor under Form S-1 promulgated
under the Securities Act. Except as specified in the SEC Reports and except as
set forth on Schedule 2(v), neither the Company nor any Subsidiary has granted
or agreed to grant to any Person any rights (including “piggy-back” registration
rights) to have any securities of the Company registered with the SEC or any
other governmental authority that have not been satisfied.
 
(w) Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, since January 1, 2008, received notice from any
Trading Market to the effect that the Company is not in compliance with the
listing, quoting or maintenance requirements thereof. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing, quoting or maintenance requirements for continued
listing or quoting of the Common Stock on the Trading Market on which the Common
Stock is currently listed or quoted. The issuance and sale of the Note under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted, and no
approval of the stockholders of the Company thereunder is required for the
Company to issue and deliver to the Investor the Note contemplated by
Transaction Documents.
 
(x) Investment Company. The Company and each Subsidiary is not, and is not an
Affiliate of, and immediately following the Closing will not have become, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
(y) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investor as a
result of the Investor and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company’s issuance of the Note and the Investor’s ownership of
the Note.
 
(z) No Additional Agreements. The Company does not have any agreement or
understanding with the Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
 
(aa) Consultation with Auditors. The Company and each Subsidiary has consulted
its independent auditors concerning the accounting treatment of the transactions
contemplated by the Transaction Documents, and in connection therewith has
furnished such auditors complete copies of the Transaction Documents.
 
(bb) Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company, any agent or other person acting on behalf of
any of the Company or any Subsidiary, has, directly or indirectly, (i) used any
funds, or will use any proceeds from the sale of the Note, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any Person acting on their behalf of which the Company is aware) which is in
violation of law, or (iv) has violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.
 
(cc) PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
(dd) OFAC. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Note, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other Person
or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar
or any other country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.
 
(ee) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.
 
(ff) Dependence on Major Customers. No single customer of the Company or any of
its Subsidiaries accounted for more than 10% of the Company’s or any of its
Subsidiaries’ total sales during the calendar year of 2007.
 
(gg) Disclosure. All disclosure provided to the Investor regarding the Company
(including each Subsidiary), its and any Subsidiary’s business and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
 
6

--------------------------------------------------------------------------------

 
 
4. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:
 
(a) This Agreement is made by the Company with the Investor who is a Non-U.S.
Person in reliance upon such Non-U.S. Person’s representations, warranties and
covenants made in this Section 4.
 
(b) Such Non-U.S. Person has been advised and acknowledges that (i) the Note has
not been, and when issued, will not be registered under the Securities Act, the
securities laws of any state of the United States or the securities laws of any
other country; (ii) in issuing and selling the Note to such Non-U.S. Person
pursuant hereto, the Company is relying upon the “safe harbor” provided by
Regulation S and/or on Section 4(2) under the Securities Act; (iii) it is a
condition to the availability of the Regulation S “safe harbor” that the Note
not be offered or sold in the United States or to a U.S. Person until the
expiration of a period of six (6) months following the Closing Date; (iv)
notwithstanding the foregoing, prior to the expiration of six (6) months after
the Closing (the “Restricted Period”), the Note may be offered and sold by the
holder thereof only if such offer and sale is made in compliance with the terms
of this Agreement and either: (A) if the offer or sale is within the United
States or to or for the account of a U.S. Person, the Note is offered and sold
pursuant to an effective registration statement or pursuant to Rule 144 under
the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act; or (B) the offer and sale is outside the
United States and to other than a U.S. Person.
 
(c) As used in this Agreement, the term “United States” means and includes the
United States of America, its territories and possessions, any State of the
United States, and the District of Columbia, the term “U.S. Person” means: (i) a
natural person resident in the United States; (ii) any partnership or
corporation organized or incorporated under the laws of the United States; (iii)
any estate of which any executor or administrator is a U.S. person; (iv) any
trust of which any trustee is a U.S. person; (v) any agency or branch of a
foreign entity located in the United States; (vi) any nondiscretionary account
or similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. person; (vii) any discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary organized, incorporated and (if an individual) resident in the
United States; or (viii) a corporation or partnership organized under the laws
of any foreign jurisdiction and formed by a U.S. person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts, and the term “Non-U.S. Person” means any person who is not a
U.S. Person or is deemed not to be a U.S. Person under Rule 902(k)(2) of the
Securities Act.
 
(d) Such Non-U.S. Person agrees that with respect to the Note until the
expiration of the Restricted Period: (i) such Non-U.S. Person, its agents or its
representatives have not and will not solicit offers to buy, offer for sale or
sell the Note, or any beneficial interest therein in the United States or to or
for the account of a U.S. Person during the Restricted Period; (ii)
notwithstanding the foregoing, prior to the expiration of the Restricted Period,
the Note may be offered and sold by the holder thereof only if such offer and
sale is made in compliance with the terms of this Agreement and either: (A) if
the offer or sale is within the United States or to or for the account of a U.S.
Person, the Note is offered and sold pursuant to an effective registration
statement or pursuant to Rule 144 under the Securities Act or pursuant to an
exemption from the registration requirements of the Securities Act; or (B) the
offer and sale is outside the United States and to other than a U.S. Person; and
(iii) such Non-U.S. Person shall not engage in hedging transactions with regard
to the Note unless in compliance with the Securities Act. The foregoing
restrictions are binding upon subsequent transferees of the Note, except for
transferees pursuant to an effective registration statement. Such Non-U.S.
Person agrees that after the Restricted Period, the Note may be offered or sold
within the United States or to or for the account of a U.S. Person only pursuant
to applicable securities laws.
 
 
7

--------------------------------------------------------------------------------

 
 
(e) Such Non-U.S. Person has not engaged, nor is it aware that any party has
engaged, and such Non-U.S. Person will not engage or cause any third party to
engage, in any directed selling efforts (as such term is defined in Regulation
S) in the United States with respect to the Note.
 
(f) Such Non-U.S. Person: (i) is domiciled and has its principal place of
business outside the United States; (ii) certifies it is not a U.S. Person and
is not acquiring the Note for the account or benefit of any U.S. Person; and
(iii) at the time of the Closing Date, the Non-U.S. Person or persons acting on
Non-U.S. Person’s behalf in connection therewith will be located outside the
United States.
 
(g) At the time of offering to such Non-U.S. Person and communication of such
Non-U.S. Person’s order to purchase the Note and at the time of such Non-U.S.
Person’s execution of this Agreement, the Non-U.S. Person or persons acting on
Non-U.S. Person’s behalf in connection therewith were located outside the United
States.
 
(h) Such Non-U.S. Person is not a “distributor” (as defined in Regulation S) or
a “dealer” (as defined in the Securities Act).
 
(i) Such Non-U.S. Person acknowledges that the Company shall make a notation in
its stock books regarding the restrictions on transfer set forth in this
Section 4 and shall transfer the Note on the books of the Company only to the
extent consistent therewith. In particular, such Non-U.S. Person acknowledges
that the Company shall refuse to register any transfer of the Note not made in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act or pursuant to an available exemption from registration.
 
(j) The Investor understands and agrees that the Note being issued hereunder
shall bear the legend set forth on the form attached hereto as Exhibit A, until
(i) the Note is registered under the Securities Act pursuant to a registration
statement that has been declared effective or (ii) in the opinion of counsel
reasonably acceptable to the Company, the Note may be sold without registration
under the Securities Act as well as any applicable “Blue Sky” or state
securities laws.
 
(k) The Investor hereby represents that the Investor is satisfied as to the full
observance of the laws of such Investor’s jurisdiction in connection with any
invitation to subscribe for the Note, including (i) the legal requirements
within such Investor’s jurisdiction for the purchase of the Note, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Note. Such Investor’s subscription
and payment for, and such Investor’s continued beneficial ownership of, the
Note, will not violate any applicable securities or other laws of such
Investor’s jurisdiction.
 
(l) The Investor has full power and authority to enter into this Agreement, the
execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(m) The information in the “Investor Questionnaire,” attached hereto as Exhibit
C, completed and executed by the Investor (the “Investor Questionnaire”) is
accurate and true in all material respects.
 
(n) The Investor is not relying on the Company or its Affiliates with respect to
economic considerations involved in this investment.
 
(o) The Investor understands and agrees that the Investor must bear the economic
risk of the Investor’s purchase because, among other reasons, the Note has not
been registered under the Securities Act or under the securities laws of any
state and, therefore, cannot be resold, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available.
 
(p) No representations or warranties have been made to the Investor by the
Company or any of its officers, employees, agents, Affiliates or subsidiaries,
other than any representations of the Company contained herein, and in
subscribing for the Note the Investor is not relying upon any representations
other than any contained herein; provided that nothing contained herein shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained herein.
 
(q) The Investor understands and acknowledges that the Investor’s purchase of
the Note is a speculative investment that involves a high degree of risk and the
potential loss of the Investor’s entire investment.
 
(r) Neither the SEC nor any state securities commission has approved the Note,
or passed upon or endorsed the merits of this offering or confirmed the accuracy
or determined the adequacy of any information provided to the Investor by the
Company.
 
(s) The Investor and the Investor’s advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the reasonable satisfaction of the Investor
and the Investor’s advisors, if any.
 
 
8

--------------------------------------------------------------------------------

 
 
(t) The Investor is unaware of, is in no way relying on, and did not become
aware of the offering through or as a result of, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television, radio or over the Internet, in
connection with the offering and sale of the Note and is not subscribing for the
Note and did not become aware of the offering of the Note through or as a result
of any seminar or meeting to which the Investor was invited by, or any
solicitation of a subscription by, a person not previously known to the Investor
in connection with investments in securities generally.
 
(u) The Investor has not engaged any placement agent, financial advisor or
broker, which would give rise to any claim by any person for brokerage
commissions, finders’ fees or the like relating to this Agreement or the
transactions contemplated hereby and, in turn, to be paid to other selected
dealers.
 
(v) The foregoing representations, warranties and agreements shall survive the
Closing.
 
5. Other Agreements of the Parties.
 
(a)  The Note may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Note other than pursuant
to an effective registration statement, to the Company, to an Affiliate of the
Investor or in connection with a pledge as contemplated in Section 5(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Note under the
Securities Act.
 
(b) The Company acknowledges and agrees that the Investor may from time to time
pledge, and/or grant a security interest in some or all of the Note pursuant to
a bona fide margin agreement in connection with a bona fide margin account and,
if required under the terms of such agreement or account, such Investor may
transfer the pledged or secured Note to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of the Note may
reasonably request in connection with a pledge or transfer of the Note.
 
(c) As long as the Investor owns the Note, the Company covenants to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. As long as the Investor owns the Note, if the
Company is not required to file reports pursuant to such laws, it will prepare
and furnish to the Investor and make publicly available in accordance with Rule
144 such information as is required for the Investor to sell the Note under Rule
144. The Company further covenants that it will take such further action as any
holder of the Note may reasonably request, all to the extent required from time
to time to enable such Person to sell the Note without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
 
 
9

--------------------------------------------------------------------------------

 
 
(d) The Company shall not, and shall use its best efforts to ensure that no
Affiliate of the Company shall, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the Note in a
manner that would require the registration under the Securities Act of the sale
of the Note to the Investor, or that would be integrated with the offer or sale
of the Note for purposes of the rules and regulations of any Trading Market in a
manner that would require stockholder approval of the sale of the Note to the
Investor.
 
(e) By 9:00 a.m. (New York time) four (4) Trading Days following the execution
of this Agreement, and by 9:00 a.m. (New York time) four (4) Trading Days
following the Closing Date, the Company shall issue press releases disclosing
the transactions contemplated hereby and the Closing. Within four (4) Trading
Days following the execution of this Agreement, the Company will file a current
report on Form 8-K disclosing the material terms of the Transaction Documents
(and attach as exhibits thereto the Transaction Documents), and within four (4)
Trading Days following the Closing Date the Company will file an additional
current report on Form 8-K to disclose the Closing. In addition, the Company
will make such other filings and notices in the manner and time required by the
SEC and the Trading Market on which the Common Stock is quoted or listed in
connection with the Transaction Documents.
 
(f) In addition to the indemnity provided in any other Transaction Document, the
Company will indemnify and hold the Investor and its directors, officers,
shareholders, partners, employees and agents (each, an “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Investor Party may suffer or incur as a result of or
relating to any misrepresentation, breach or inaccuracy of any representation,
warranty, covenant or agreement made by the Company in any Transaction Document.
In addition to the indemnity contained herein, the Company will reimburse each
Investor Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred.
 
(g)  The Company covenants and agrees that neither it nor any other Person
acting on its behalf will provide the Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Investor shall be relying on the foregoing
representations in effecting transactions in securities of the Company.
 
(h) Prior to the Closing, Company will not, without the Investor's prior written
consent: (i) change the nature of its business; (ii) issue any equity, equity
securities (other than stock options issued pursuant to Company’s stock option
plan in the ordinary course of business) or debt in any form; (iii) divest,
acquire, change the structure of its assets or otherwise decrease the value of
its assets; or (iv) enter into any collaboration, partnership, distribution or
other agreement binding Company to any future payments, services or other
contractual obligations exceeding in value $250,000 (other than certain
acquisitions contemplated by Company which have been previously disclosed to the
Investor).
 
(i) The Company will keep the existence and content of its negotiations with the
Investor, including the terms of the Transaction Documents, confidential and
will not disclose to any third party any information relating to the
transactions hereunder, except to its employees, shareholders, Affiliates,
counsel or consultants, who will each be bound by confidentiality agreements and
who will have a ‘need to know’, and except as required by law. Except as
required by applicable law, the Company will make no public statement, press
release, or other announcement with respect to the transactions hereunder,
without the Investor’s prior written approval. The Investor will maintain all
confidential information it obtains from the Company in accordance with the
provisions of that certain Confidentiality Agreement, dated as of December 26,
2007, by and among the Investor and the Company. Notwithstanding the foregoing,
any activities undertaken by the Investor on behalf of the Company, such as
discussions with potential investors or strategic partners, will not be deemed
to be a breach of the Investor’s confidentiality obligations.
 
(j) The Investor and the Company agree not to engage in any activities designed
to manipulate the trading price of the Common Stock.
 
 
10

--------------------------------------------------------------------------------

 
 
6. Conditions to Closing of the Investor. The Investor’s obligations at the
Closing are subject to the fulfillment, on or prior to the Closing Date, of all
of the following conditions, any of which may be waived in whole or in part by
the Investor:
 
(a) Representations and Warranties. The representations and warranties made by
the Company in Section 3 shall have been true and correct when made, and shall
be true and correct on the Closing Date.
 
(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing Date;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Transaction Documents. The Company shall have duly executed and delivered to
the Investor the following Transaction Documents:
 
(i) this Agreement;
 
(ii) the Note issued in accordance with Section 2; and
 
(iii) the Security Agreement, as well as all ancillary documents required in
order to perfect the registration of the lien contemplated by the Security
Agreement.
 
(e) Officer’s Certificate. The Company shall have delivered to the Investor a
certificate of the Company, dated as of the Closing Date, signed by the Chief
Executive Officer of the Company, confirming that since the date of execution of
this Agreement, no event or series of events have occurred that reasonably could
have or result in a Material Adverse Effect;
 
(f) Legal Opinion. The Company shall have delivered to the Investor a legal
opinion of Loeb & Loeb LLP, in agreed form, addressed to the Investor and a
legal opinion of Carr McClellan Ingersoll Thompson & Horn Professional Law
Corporation, in agreed form, addressed to the Investor;
 
(g) Good Standing Certificate. The Company shall have delivered to the Investor
good standing certificates from (a) the State of Delaware and (b) the State of
Washington, dated as of no more than three (3) Business Days prior to the
Closing Date, certifying that the Company is in good standing and qualified to
do business in these jurisdictions;
 
(h) Secretary’s Certificate. At the Closing, the Company shall have delivered to
the Investor a certificate duly executed by the Secretary of the Company, having
attached thereto and certified resolutions approved by the Board of Directors of
the Company authorizing the transactions contemplated hereunder;
 
(i) Waivers. The Company shall have delivered to the Investor validly executed
waivers of preemptive rights or any other rights that the stockholders of the
Company may have in connection with this Agreement and the transaction
contemplated hereunder, in a form reasonably suitable to the Investor; and
 
(j) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the SEC or any Trading Market (except for
any suspensions of trading of not more than one Trading Day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date listed or quoted for trading on a Trading Market.
 
 
11

--------------------------------------------------------------------------------

 
 
7. Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Note at the Closing is subject to the fulfillment, on or prior to
the Closing Date, of the following conditions, any of which may be waived in
whole or in part by the Company:
 
(a) Representations and Warranties. The representations and warranties made by
the Investor in Section 4 shall be true and correct when made, and shall be true
and correct on the Closing Date;
 
(b) Performance. The Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing Date;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Transaction Documents. At the Closing, the Investor shall have duly executed
and delivered to the Company this Agreement and the Security Agreement; and
 
(e) Purchase Price. The Investor shall have delivered to the Company the
Purchase Price in accordance with Section 2.
 
8. Event of Defaults. If any of the following events (each, an “Event of
Default”) shall occur:
 
(a) Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or
 
(b) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 60
days of commencement; or
 
(c) Material Breach. The Company shall breach any term of this Agreement, any of
the Transaction Documents or any other agreement or instrument executed in
connection therewith, which, individually or in the aggregate, materially and
adversely affects any of the Investor’s rights under this Agreement or any of
the Transaction Documents, and as to any breach that is capable of cure, the
Company fails to cure such breach within fifteen (15) days after the Investor
provides written notice to the Company of such breach; or
 
(d) Exit Event. Upon the occurrence of any of the following events: (i) a merger
or consolidation or other change of control involving the Company, other than a
merger or consolidation involving the Company or a subsidiary in which the
capital stock of the Company outstanding immediately prior to such transaction
continues to represent, or is converted into or exchanged for, capital stock
that represents, immediately following such transaction, at least a majority by
voting power of the capital stock of (A) the surviving or resulting company or
(B) if the surviving or resulting company is a wholly-owned subsidiary of
another company immediately following such merger or consolidation, the parent
company of such surviving or resulting company; (ii) a sale of a majority of the
then outstanding common stock in the Company on an as converted basis; or (iii)
a sale, lease, exclusive license or other disposition of all or substantially
all of the assets of the Company; or
 
 
12

--------------------------------------------------------------------------------

 
 
(e) Exclusivity Violation. There is an Exclusivity Violation (as defined in the
term sheet to be signed by the parties to this Agreement contemporaneously with
this Agreement) and the Company fails to pay to the Investor the principal
balance of the Note plus accrued and unpaid interest within five (5) Business
Days following the date of the Exclusivity Violation.
 
Then, upon the written consent of the Investor and in any such event and at any
time thereafter if such Event of Default or any other Event of Default shall
have not been waived by the Investor, the Investor may declare by notice to the
Company this Note and the other notes issued pursuant to the Note and Warrant
Purchase Agreement (together with the Note, the “Notes”) due and payable, upon
which an amount equal to the aggregate principal amount of the Notes and any
accrued interest and any other amounts owing under the Notes, immediately shall
be due and payable, and the same shall forthwith become immediately due and
payable without presentment, demand, protest, notice or other formality of any
kind, all of which are hereby expressly waived.
 
9. Miscellaneous.
 
(a) Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the
Investor.
 
(b) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
 
(c) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
 
(d) Successors and Assigns. Subject to the restrictions on transfer described in
Sections 9(e) and 9(f) below, the rights and obligations of the Company and the
Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
(e) Registration, Transfer and Replacement of the Note. The Note issuable under
this Agreement shall be registered in the records of the Company. The Company
will keep, at its principal executive office, books for the registration and
registration of transfer of the Note. Prior to presentation of the Note for
registration of transfer, the Company shall treat the Person in whose name the
Note is registered as the owner and holder of the Note for all purposes
whatsoever, whether or not the Note shall be overdue, and the Company shall not
be affected by notice to the contrary. Subject to the restrictions on or
conditions to transfer set forth in this Agreement or in the Note, the holder of
the Note, at its option, may in person or by duly authorized attorney surrender
the same for exchange at the Company’s principal executive office, and promptly
thereafter and at the Company’s expense, except as provided below, receive in
exchange therefor one or more new Note(s), each in the principal requested by
such holder, dated the date of the Note so surrendered and registered in the
name of such Person or Persons as shall have been designated in writing by such
holder or its attorney for the same principal amount, in the aggregate, as the
principal amount of the Note so surrendered. Upon receipt by the Company of
evidence reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note and (a) in the case of loss, theft or
destruction, of indemnity reasonably satisfactory to it; or (b) in the case of
mutilation, upon surrender thereof, the Company, at its expense, will execute
and deliver in lieu thereof a new Note executed in the same manner as the Note
being replaced, in the same principal amount as the principal amount of the Note
and dated the date of the Note.
 
(f) Assignment by the Company. The rights, interests or obligations hereunder
may not be assigned, by operation of law or otherwise, in whole or in part, by
the Company.
 
(g) Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and the
Investor and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
 
13

--------------------------------------------------------------------------------

 
 
(h) Notices. All notices and other communications made pursuant to this
Agreement shall be in writing and shall be conclusively deemed to have been duly
given:
 
(i) in the case of hand delivery to the address set forth below, on the next
Business Day after delivery;
 
(ii) in the case of delivery by an internationally recognized overnight courier
to the address set forth below, freight prepaid, on the next Business Day after
delivery and signed receipt by the recipient; and
 
(iii) in the case of a notice sent by facsimile transmission to the number and
addressed as set forth below, on the next Business Day after delivery, if
receipt of such facsimile transmission is confirmed.
 
For all notices given pursuant to one of the methods listed above, a copy of the
notice should also be sent by email to the email address set forth below.


Contact details:
 
If to Investor:


Address for notices being delivered by hand/courier: 


c/o Inventages Whealth Management Inc.
Winterbotham Place, Marlborough & Queen Streets
P. O. Box N-3026
Nassau, The Bahamas, Attn: Dr. Gunnar Weikert


Always with a copy to: IVC SA, Route de Coppet 26A, 1291 - Commugny,
 Switzerland, Attn: Dr. Bogdan von Rueckmann


Always with a copy to:  weikert@inventages.com and  portfolio@inventages.com


Number for notices being delivered by facsimile transmission:


To: IVC SA, Attn: Dr. Bogdan von Rueckmann, at: +41 21 823 0001


Always with a copy to: weikert@inventages.com and  portfolio@inventages.com 


If to the Company:  


Address for notices being delivered by hand/courier:


Organic To Go Food Corporation
3317 Third Avenue South
Seattle, Washington 98134
Attn: Chief Financial Officer


Always with a copy to:


Loeb & Loeb LLP
10100 Santa Monica Boulevard
Suite 2200
Los Angeles, California 90067
Attention: Lawrence Venick, Esq.


Number for notices being delivered by facsimile transmission:


To: Organic To Go Food Corporation, Attn: Chief Financial Officer, at: +1  206
299 3707


Always with a copy to: Loeb & Loeb LLP, Attn: Lawrence Venick, Esq, at:  +1 310
282 2200
 
A party may change or supplement the contact details for service of any notice
pursuant to this Agreement, or designate additional addresses, facsimile numbers
and email addresses for the purposes of this Section 9(h) by giving the other
parties written notice of the new contact details in the manner set forth above.
 
 
14

--------------------------------------------------------------------------------

 
 
(i) Arbitration. Each party agrees that any dispute, controversy, or claim
arising in relation to this Agreement, including with regard to its validity,
invalidity, breach, enforcement or termination, shall be resolved by binding
arbitration in London, England, in accordance with the rules of arbitration
which are in force in the United Kingdom on the date when the notice of
arbitration is submitted. The arbitrability of such dispute, claim or
controversy shall also be determined in such arbitration. Such arbitration
proceeding shall be conducted in the English language before one (1) arbitrator
agreed to by the parties. Both the foregoing agreement of the parties to
arbitrate any and all such disputes, claims and controversies, and the results,
determinations, findings, judgments and/or awards rendered through any such
arbitration shall be final and binding on the parties hereto and may be
specifically enforced by legal proceedings.
 
(j) Expenses. Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents; provided, however, that the Company
shall pay up to $25,000 in reasonable legal expenses incurred by the Investor.
 
(k) Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
(l) Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that no trustee, officer, investment
vehicle, investor, shareholder or holder of shares of beneficial interest of the
Investor shall be personally liable for any liabilities of the Investor.
 
(m) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.
 
[Signature Page Follows]
 
 
15

--------------------------------------------------------------------------------

 
 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.
 

 
COMPANY:
 
ORGANIC TO GO FOOD CORPORATION
a Delaware corporation
 
By:_________________________________
Name: Jason Brown
Title: Chief Executive Officer
 
INVESTOR:
 
W.HEALTH L.P.
 
By: _________________________________
 
Dr. Gunnar Weikert
 
Director, Inventages Whealth Management, Inc., as General Partner of W.Health
L.P.


 
By: __________________________________
 
Dr. Wolfgang Reichenberger

Director, Inventages Whealth Management, Inc., as General Partner of W.Health
L.P.

 
[Signature page for Note Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Note
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Investor Questionnaire
 
 
Organic To Go Food Corporation (the “Company”) will use the responses to this
questionnaire to qualify prospective investors for purposes of U.S. securities
laws.
 
Your answers will be kept confidential at all times. However, by signing this
questionnaire, you agree that the Company may present this questionnaire to such
parties as it deems appropriate to establish the availability of exemptions from
registration under U.S. securities laws.
 
Investor:
   
Exact name as it should appear on the Note. If the name is a “nominee name,”
please so state and in addition, provide the name of the legal owner.
Address
               
Address for securityholder records. All notices and mailings will be made to
this address. Indicate, if appropriate, the person at that address to whose
attention the mailing should be directed.

 
 
 

--------------------------------------------------------------------------------

 
 
1.    Representations, Warranties and Agreements. In order for the Company to
offer the Note (the “Note”) in conformance with Regulation S (“Regulation S”)
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
the following information must be obtained. (For purposes of answering the
following questions, the term “United States” means the United States of
America, its territories and possessions, any State of the United States and the
District of Columbia.)
 
(a) Please initial the blank that correctly responds to the following statement:
The undersigned is not purchasing the Note for the account or benefit of any
person, entity, group or organization that resides in the United States or has a
place of business in the United States.
 
_____ True
 
_____ False
 
(b) Please initial the blank that correctly responds to the following statement:
(i) the undersigned did not receive an offer to subscribe for the Note in the
United States (as defined above); and (ii) this Investor Suitability
Questionnaire (“Questionnaire”) is being executed and entered into outside of
the United States (as defined above).
 
_____ True
 
_____ False
 
(c) The undersigned agrees to transfer the Note only in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act or
pursuant to an available exemption from registration under the Securities Act.
Any transfer in violation of the preceding sentence will be null and void and
the Company will not recognize any such attempted transfer. The undersigned
acknowledges that the Note is characterized as a “restricted security” under
U.S. federal securities laws and may be resold without registration under the
Securities Act only in certain limited circumstances. Additionally, the Note may
be subject to certain contractual limitations on transferability.
 
_____ True
 
_____ False
 
 
 

--------------------------------------------------------------------------------

 
 
Indicate the form of entity of the undersigned:
 

 
Individual
 
Corporation
 
Limited Partnership
 
General Partnership
 
Limited Liability Company
 
Trust
 
Other form of organization (indicate form of organization):
   

 
The foregoing representations and warranties are true and accurate as of the
date hereof and shall be true and accurate as of the date of the closing (the
“Closing”) of any sale of the Note to the undersigned and shall survive such
date. If in any respect such representations and warranties shall not be true
and accurate prior to Closing, the undersigned shall give immediate notice of
such fact to the Company, specifying which representations and warranties are
not true and accurate and the reasons therefor.
 
2.    Indemnification. The undersigned understands the meaning and legal
consequences of the representations and warranties made by the undersigned
herein, and that the Company is relying on such representations and warranties
in making its determination to accept or reject the undersigned’s offer to
purchase the Note in this offering. The undersigned hereby agrees to indemnify
and hold harmless the Company and each director, officer, employee or agent
thereof from and against any and all loss, damage or liability due to or arising
out of a breach of any representation or warranty of the undersigned contained
in this Questionnaire.
 
3.    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein or made in writing
by or on behalf of the undersigned in connection with the transactions
contemplated hereby shall survive the Closing of any sale of the Note by the
Company to the undersigned.
 
4.    Headings. The headings in this Questionnaire are for convenience of
reference, and shall not by themselves determine the meaning of this
Questionnaire or of any part hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
CORPORATIONS, PARTNERSHIPS, LLCs, TRUSTS AND OTHER ENTITIES
 
Date: November __, 2008

     
NAME OF ENTITY
     
BY (Signature)
     
PRINT NAME
     
TITLE
     
PRINCIPAL PLACE OF BUSINESS:
     
NUMBER AND STREET
     
CITY/PROVINCE/COUNTRY/POSTAL CODE
     
TELEPHONE NUMBER
     
FAX NUMBER

 
 
 

--------------------------------------------------------------------------------

 
 